Citation Nr: 1439352	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sinusitis.

3. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to September 2006, from November 2006 to September 2008, and from December 2008 to February 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was subsequently transferred to the RO in Louisville, Kentucky.

The issue of entitlement to an initial rating in excess of 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran's sleep apnea began in service.

2. The evidence shows that the Veteran's sinusitis began in service.


CONCLUSIONS OF LAW

1. The criteria for service connection of sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection of sinusitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's decision to grant the claims for service connection and remand the claim for an increased rating, the Veteran could not be prejudiced by this decision and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran and his wife credible as their statements were detailed and consistent. 

The Veteran filed the claims for service connection in September 2006 after his first tour of duty.  He subsequently reenlisted in the military and served the above noted active duty periods after filing the claim for VA benefits.  For purposes of this decision, the current period on appeal is the period after the Veteran filed his claim and evidence from later periods of active service will be used to demonstrate a current disability and continuous symptoms, which began in his first term. 

Sleep Apnea

The criteria for service connection for sleep apnea have been met.  See 38 C.F.R. § 3.303.

The Veteran has sleep apnea currently.  A sleep study conducted in February 2007 diagnosed sleep apnea and documented sleep disorder breathing in accordance with 38 C.F.R. § 4.100, Diagnostic Code 6847.

The evidence shows an in-service incurrence of sleep disruption.  The Veteran reported not feeling well rested even after a night of sleep.  His reports of such are documented on post-deployment service records dated in August 2005.  He has also consistently confirmed these symptoms in statements to healthcare providers and to the VA after service.  The Veteran's wife reported observing that he snored and stopped breathing in his sleep beginning in late 2005, after he returned from service overseas.  See March 2007 Statement.  Based on the Veteran's reports of symptoms, Dr. Hunter diagnosed sleep apnea in December 2005.  

The evidence supports a finding that the symptoms in service were manifestations of the current sleep apnea.  During the period from December 2005 to February 2007, Dr. Hunter treated the Veteran's condition as sleep apnea until the conclusive sleep apnea study.  There is no reason to believe that the symptoms the Veteran and his wife reported in service were different from those recorded in the sleep study.  To the contrary, Dr. Hunter believed those symptoms were from sleep apnea.   

The VA examiner in May 2013 concluded that the current sleep apnea was less likely than not related to service.  The examiner came to this conclusion based on the fact that sleep apnea was not diagnosed until 2007.  The records show that the Veteran underwent surgeries to correct some of his breathing problems and as a result, was not tested for sleep apnea until 2007.  The lack of diagnosis does not nullify symptoms experienced prior to that diagnosis.  The Board finds the examiner's reasoning unpersuasive and the opinion less probative than the other evidence of record.  As such, a causal relationship has been shown and service connection for sleep apnea is established.  See 38 C.F.R. § 3.303.

Sinusitis

The evidence shows the Veteran had sinusitis during the period on appeal.  A medical provider in March 2011 recorded nasal discharge and nasal passage blockage.  In December 2010, a medical provider diagnosed sinusitis.  In April 2008, a treating provider diagnosed sinusitis and noted that the Veteran experienced recurrent sinusitis.  March 2008 treatment records also note chronic sinusitis.  Treatment records from 2008 to 2010 list chronic sinusitis on the problem list.  

The Veteran had sinusitis during his first term of service, diagnosed in multiple service treatment records, including April 2005.  In an August 2005 post-deployment questionnaire, the Veteran reported symptoms of runny nose and difficulty breathing, as well as increased sinus and allergy problems.  In December 2005, Dr. Hunter diagnosed a history of chronic sinusitis based on the Veteran's reports of symptoms.  

The evidence supports that the chronic sinusitis experienced during the appeal period began in the first term of service.  Service treatment records after the Veteran filed a claim for benefits show different healthcare professionals consistently categorized the Veteran's sinusitis as chronic, or recurrent.  See Service Treatment Records 2007-2010.  Nevertheless, the VA examiner in May 2013 concluded that the Veteran did not have chronic sinusitis.  The examiner noted a 2008 CT scan, which did not show sinusitis.  The examiner did not address the numerous diagnoses shown in service records from 2007 to 2010.  The failure to address all the evidence of record makes the opinion less probative.  The examiner also reasoned that the condition was not chronic because there were no diagnoses since 2010 in the record.  However, a lack of more recent diagnoses of sinusitis does not negate the fact that the Veteran had sinusitis during the period on appeal.  The continuous diagnoses of chronic sinusitis from the date of the claim through the period on appeal show a causal link to service.  This evidence outweighs the VA examiner's opinion.  Therefore, service connection is warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for sleep apnea is granted.

Service connection for sinusitis is granted.


REMAND

The Veteran requested a video conference hearing in his October 2011 Form 9.  In a July 2011 statement, the Veteran noted that his address changed.  The hearing notice was sent to an address different from the one provided in the July 2011 statement and was returned as undeliverable.  As such, an additional hearing should be scheduled for the claim of an increased initial rating for GERD with notice sent to the address in the October 2011 statement.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's for a videoconference hearing 
at the earliest opportunity.  Notify him of the date, time, 
and location of this rescheduled hearing and send the notice
 to the address from the October 2011 statement (or a more 
current address if one has been supplied).  Place a copy of this 
letter in his claims file. 

Thereafter, the case should be returned to the Board for further appellate consideration of the claim.  The Board intimates no opinion as to the outcome of the claim.  The purpose of this REMAND is to ensure compliance with procedural due process.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


